*154Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport on Wednesday the 18th of August A: D 1742.
The HonWe Sam1 Pemberton Esqr Dep: Judge
The Court being Opened Peter Marshall of Newport Marrr Mate of the Brigantine Victory a Private Man of War belonging to this Port Commanded by Joseph Power On Oath gave the following Answers to the follow6 Questions Viz4
Q” 1. When and where did you take the Sloop or Vessel you brought into this Port
Ansr On the Coast of Carracas in New Spain at a Place called Socon on the 14th of July last
Qn 2. Are the Papers now Produced in Court all that were found on Board of the sa Sloop Without any fraud Addition Subduction or Embezelment
Ansr Yes. Save one Paper which was taken out of my Chest it being broke open by the Cap4 of sa Sloop as I suppose when all hands were busy upon Deck in bad Weather
Qn 3. What reply did the sa Cap4 make when you discover’d to him that your Chest was broke Open
Ansr He seemed Surprized and said something in French which I did not understand
Qn 4. How many hands were there on Board sa Sloop when she was taken by you
Ansr About Twenty.
Qn 5. How many of them did you bring in here
Arts1' The afores3 Cap4 of sa Sloop and two of his Hands, and we should have brought the Mate but he run away while we were busy in Warping out of a port calld Ruby a Dutch Plantation and the rest of the Hands we put on Board of a French Vessel bound to Curacoa.
Q 6. Have you brought all the Goods etc into this Port Which you took on Board sa Sloop
Ans: Yes. Peter Marshall
Cap4 Isaac Beauchamp was sworn to make true Interpretation to this Court.
John Farreine being duly sworn made Answer to the following Questions as followeth.
*155Q. 1 Did you belong to the Sloop that Cap* Joseph Power hath sent into this Port
Ans. Yes.
Qn 2. What is her Name and who was Master of her when you were taken by Cap* Power?
Ans. I do not know her Name but Mons Simon was Master
3. When and where were you shipt on board scl Sloop.
Ans: I was shipt on board her at Cape Francois on the 24th Tune Last N. S.
Q. 4. To what Port were you bound?
Ans. To the Coast of New Spain.
Q. 5. What Cargo' had you on Board when you saild from Cape Francois?
Ans We had on Board forty Musketts and a Bale of Cutlasses And no other Goods to my Knowledge save a Barrel of Powder
Q. 6. How many Cannons had you belonging to sa Sloop.
Ans. We had no Great Guns and but six Swivel Guns mounted and two more in the Hold
Q. 7. Did you carry on any Trade with the Spaniards on the Coast of New Spain? his
Ans. I know of none John X Farreine
mark
Andrew Ferguson being duly sworn answered to the Questions put to him by the Court as follows
Q. 1. Did you belong to the Sloop that Cap* Joseph Power hath sent into this Port
Ans. Yes.
Q. 2. What is her Name and who was Master of her.
Ans. I do not know her Name, nor the Name of the Master but it is the same Man who is brought in here with the Sloop
Q. 3 When and where did you go on Board sa Sloop.
Ans. I went on Board her as a passenger about the 24th June last at Cape Francois at Which Time I was informed and expected to go to Curacoa but after we had been about three Weeks at Sea the Cap* told us he had altered his Voyage and I must ship myself as a hand but he would not declare on what Voyage
Q. 4. To what Place or port did you go after that
Ans. We went directly to the Spanish Main
Q. 5. How long were you on the Spanish Coast before you were taken by Cap* Power.
Ans. Two or three Days.
*156Q. 6. Was any Trade by your Cap* or any other Person on Board carried on with the Spaniards whilst you were there
A. The Cap* and a Passenger (whom I know not) went on Shoar in the Morning having a Number of Guns and Cutlasses and when they returned in the Evening they brought no more on Board than two or three Guns
Q. 7. What was done with those Guns and Cutlasses that were carried on Shoar
Ans I cannot tell but suppose they were sold to the Spaniards.
Q. 8. Did not your Cap* nor others of your People go on Shoar at any other Time
Ans. The next Day we landed two Men and with them a Number of Cutlasses Guns and Pistols and a couple of Bundles of Goods which were made up in Paper and by the Shape and Manner of their being done up I took them to be Spadees.
Q. 9. What did your Cargo consist of when you left Cape Francois?
Ans: Three hogsheads of Rum one of them for the Vessels Use, A large Quantity of Frocks and Trowsers in Bales Some money, some Buttons, About forty Small Arms A number of Cutlasses and Pistols And I heard the Boatswain and other people who had loaded the Vessel before I belongd to her say they had stow’d away below the Ballast about ten or twelve Great Guns five pounders
Q. 10. Had you any Carriages to mount those great Guns or any Use for them.
Ans. We had no Carriages at all.
Q. 11. Had you no Swivel Guns on Board besides them six that were mounted
Ans. Having Occasion to alter the Trim of the Vessel we were one Day down in the Hold and in moving some Barrels I saw two large Swivel Guns and was informed there were four more there under the Ballast
Q. 12. How did your Cap* Mons: Simon behave on the Approach of Cap* Power.
Ans. He seemed surprised and directed All the Englishmen to go down in the Hold and put off our English Cloths and dress In Frocks and. Trowsers to conceal our being English men which we did and as the Privateers Men came on Board he ordered us out on the Bowsprit under pretence of stowing away the Tibb
. , „ Andrew Fargison
Peter Simon On Oath makes Answer to the following Questions Viz*
Qn 1. Were you Master of the Sloop sent in here by Cap* Power
Ansr Yes
Qn 2. When and where were you taken by him
*157Ansr I was taken by Cap* Power on the 26th or 27th of July N: S at Socon within a League of the Land
Qj1 3. To what Place and to whom did the Sloop you were taken in belong
Ansr She belonged to Bernard Grangene of Cape Francois
Qn 4. At what Time and w*h what Cargo did you leave the Cape
Ansr I left the Cape On the 7th of July N: S having no Cargo on Board besides Water Provisions for my Vessel Monies to buy Mules and a Venture of my Own Consisting of two small Bales
Qn 5. Of what did those two little Bales consist
A ns Of White Linnens and Handkerchiefs
Qn 6 Had you no Cannon on Board
Ansr Ten Cannons I had in the Hold in Order to Ballast my Vessel for carrying of Mules which belonged to the Vessel
Qn 7- Had you any Pistols or small Arms on Board
Ansr I had twelve Swivel Guns Seven Muskets Seven pair of Pistols fourteen Cutlasses
Qn 8. How many of those Swivel Guns were Mounted for the Use of the Vessel
Ansr Ten, and two I dismounted and kept upon Deck they being in the Way of a Jibb Sheet Blocks
Qn 9. Had you any Carriages for those Ten Cannons on Board
Ansr No
Qn 10. Had you any and how many Cannon Ball on Board
Ansr I had about One Hundred and fifty or Sixty from three to four pounds
Qn 11. What was the Occasion of your carrying of so many Balls when you had no Carriage Guns Mounted or any Use for ’em
Ansr The Voyage before I had my Guns Mounted and these Balls were then on Board and so they remained on Board
Qn 12. Had you any Trade upon the Coast of Spain
Ansr None
Qn 13. How long did you lay there before you were taken
Ansr One Day
Q" 14. Did you send or carry any Goods or Persons on Shore whilst you lay there
Ansr I neither sent or carried any Goods or Persons on Shore only sent my Pilot and two Men on Shore in order to Cut Wood
Qn 15. Did you not go on Shore your Self and carry Small Arms Pistols' and Cutlasses
Ansr I went on Shore with my Boat Armed and brought them all back again
*158Qn 16. How many Men went on Shore with you and what were their Arms
Ansr Seven Men and my Coxen with Four Musketts One Swivell Gun and four Cutlasses
Qn 17. Have you produced in Court all the Papers belonging to your Vessel which you did not deliver to the Captors
Ansr Yes
Qn 18. Had you no Seabrief, Cockets, Bills of Lading Chatterpatties or other Papers, Other than what you have already produced in Court and those delivered to the Captors
Ansr I had no other Papers then the Pasport now produced in Court a Roll of Equipage and the Expedition from the Admiralty
Q]1 19. Did you or any Person or Persons by your order license or permission destroy or throw Overboard any Paper or Papers Goods or Merchandize on the Approach of the Privateer
Ansr No
Pro Simon
The above Peter Simon on Oath being further Interrogated declares Vizt
Qn 1. Is the Paper marked A now exhibited to you and signed Pre Simon your Hand Writing?
Ansr Yes
Qn 2 Do you know that any Addition or Alteration hath been made to or on this Paper which you delivered to the Judge and is now exhibited to you and by you called a Pasport or Sea brief since the Time you pretend to have received it at the Cape?
Ansr No
Quest: 3 Do you know who wrote the following Words in sa paper “ Amé de dix Canon, de treses perrierr de sept fusil sept paire de pistollet Et de Catorses Contelat Eiotre Usteneille pour le Servisee du Bateau ”
A ns. He was Clerk to the Admirals receiver
Qn 4. Was all besides that part of sa Paper which is printed wrote by one person
Ansr No
Q. 5. Who wrote all the other Words besides those which you say were wrote by the Clerk to the Admirals Receiver
Ansr When I took this Pasport from the Admiralty Office it was filled up as far as the Word Lest and afterwards I carryed it to my Owner , who told me in as much as the Vessel was insured it ought to be exprest in the Pasport what Arm were on Board the Vessel on which I carried it back to the Office and gave them a Memorandum of the Arms we had on Board and then left the Office afterwards I returned and received it filled up as it is now but I cannot say who made the addition following the Word Lest
*159Qn 6. Was the whole Transaction of taking out said Paper from the Office done in One Day?
Ansr Yes in one Morning
Q. 7. Did you not on your passage to this Port write Nothing on sa Paper nor erase any part thereof
A ns. I neither wrote any Thing on it nor erased any part
Pre Simon
Colony of Rhode Island etc. Curia Admiralitatis At a Court of Vice Admiralty held at Newport in the Colony afores4 on Tuesday the 7th Day of Sepr A: D 1742.